Case 6:19-cv-00058-SEH Document 27 Filed 07/23/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DONNA GROHMAN,
Plaintiff, No. CV 19-58-H-SEH
vs.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

Defendant.

 

 

On January 31, 2020, the Court issued an Order,’ which recited, in part:

7. Expert reports for any witness retained or
specially employed to provide expert testimony, or whose
duties as an employee of a party involve giving expert
testimony, are required. Such reports shall comply with
Fed. R. Civ. P. 26(a)(2)(B) and the requirements of this
Order and are to include:

a. A separate statement of each opinion
to be offered.

 

1 Doc. 16.
Case 6:19-cv-00058-SEH Document 27 Filed 07/23/20 Page 2 of 3

b. Specific identification of and source
citations to facts or data considered,
referenced, or relied upon by the witness in
forming each of the opinions expressed.
Copies of all documents and data considered,
referenced, or relied upon shall be attached
as exhibits to the report when filed.

c. A separate statement of the bases and
reasons for each of the opinions.”

8. Separate written disclosures of all non-
retained experts (expert witnesses not obliged to provide a
Fed. R. Civ. P. 26(a)(2)(B) written report) are required.
Such disclosures must address and include all information
required by Fed. R. Civ. P. 26(a)(2)(A) and (C) and shall

include:
a. A separate statement of each opinion
to be offered.
b. Specific identification of and source

citations to facts or data considered,
referenced, or relied upon by the witness in
forming the each of the opinions expressed.
Copies of all documents and data considered,
referenced, or relied upon shall be attached

as exhibits to the written disclosure when
filed.

cc. A separate statement of the bases and
reasons for each of the opinions.?

 

* Doc. 16 at 5-6 (emphasis added).

> Doc. 16 at 6-7 (emphasis added).
Case 6:19-cv-00058-SEH Document 27 Filed 07/23/20 Page 3 of 3

Plaintiff's Rule 26 Disclosure of Retained and Non-Retained Experts’ filed
on July 16, 2020, did not include as attachments “[c]opies of all documents and
data considered, referenced, or relied upon” by retained and non-retained expert
witnesses in forming opinions expressed, as required by the Court’s January 31,
2020, Order.®

ORDERED:

Plaintiff shall file an amended expert witness disclosure, including
as attachments “[c]opies of all documents and data considered, referenced, or
relied upon’””’ by retained and non-retained expert witnesses on or before July 30,
2020.

DATED this a3? day of July, 2020.

on! tM ocllor

AM E. HADDON l
United States District Judge

 

4 Doc. 26.
> Doc. 16 at 5-7.
® Doc. 16.

7 Doc. 16 at 5-7.
